DETAILED ACTION
Claims 1-13 are pending in this application.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “determining a plurality of candidate combinations of disk sets from the plurality of disks”. It is unclear what a candidate combination of disk sets entails, the claim may be interpreted as 1) each candidate combination comprising n number of disks associated with disk sets or 2) each candidate combination n number of disk sets. The second interpretation is also unclear on whether the disk sets have a fixed assignment of disks, or if the disks within a disk set are also variably selected as part of the process of determining a plurality of candidate combinations. Claim 1 additionally states “a first disk set of the target combination comprising at least a first subset corresponding to a first disk array” and “a second disk set of the target combination comprising at least a second subset corresponding to a second disk array”, and “a number of disks in the first subset and a number of disks in the second subset”. It is unclear of. It is unclear if the first subset is a subset of the disks in a disk array, a subset of the disks in a target combination, a subset of all the disks in the plurality of disks, a subset of disks in a disk set, etc. Claims 2-6 depend from claim 1, and are rejected for at least the same reasons as claim 1. Claims 7 and 13 contain similar limitations to claim 1, and are rejected for at least the same reasons as claim 1. Claims 8-12 depend from claim 7, and are rejected for at least the same reasons as claim 7.
Claim 2 states “selecting a plurality of intermediate combinations from the plurality of candidate combinations, a disk set of each of the plurality of intermediate combinations comprising at least the first subset, and a further disk set of the intermediate combination comprising at least the second subset”. It is unclear if “the first subset” and “the second subset” are referring to fixed groups of disks within the plurality of disks (e.g. first subset: d1, d2, d3 and second subset: d4, d5 and d6) or if each intermediate combination has a first subset and a second subset of disks (e.g. an intermediate combination (d1-d6) has first subset: d1, d2, d3 and second subset: d4, d5 and d6). In the first interpretation, it would appear that all intermediate combinations would have the same disks and selecting a target combination (from the intermediate combinations) would be redundant. For the second interpretation, because it is unclear what a candidate combination would entail (see above), it is unclear what the other intermediate combinations selected from the candidate combinations would comprise. Claim 3 depends from claim 2, and is rejected for at least the same reasons as claim 2. Claim 8 contains similar limitations to claim 2, and is rejected for at least the same reasons as claim 2. Claim 9 depends from claim 8, and is rejected for at least the same reasons as claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burton et al. (U.S. PGPub No. 2003/0074527).

Claim 1
Burton (2003/0074527) teaches:
A method of managing disks, comprising: 
in response to a number of a plurality of disks to be partitioned being greater than a predetermined number of disks in a disk set, determining a plurality of candidate combinations of disk sets from the plurality of disks; and P. 0037-38 and FIG. 3 a user selection of hard disks 6a-n to be configured into a RAID array is received, selected_numDisks (number of plurality of disks) is the number disks in the logical array, max_numDisks (predetermined number) is the maximum number of disks in a single span (disk set). The value of selected_numDisks/max_numDisks is used as a starting point for determining a number of spans (disk sets). All possible numbers of spans (candidate combinations) are considered from steps 116 and 118 to determine a balanced assignment of disks to spans, the numbers are added to numSpansList
selecting a target combination from the plurality of candidate combinations, a first disk set of the target combination comprising at least a first subset corresponding to a first disk array, a second disk set of the target combination comprising at least a second subset corresponding to a second disk array, P. 0020 and FIG. 2 a logical array 50 is comprised of a plurality of spans (combination), each span (disk set) contains a number of hard disk drives 6a-n (subset); FIG. 3 and P. 0039 at step 122, an number of spans useSpans (target combination), that allows the disks per span to an optimal number, is selected from numSpansList. At step 128 the logical array is configured with useSpans number of spans (disk sets) and corresponding disks per span (subset); P. 0037 max_numDisks is the maximum amount of disks allowed in a span (analogous to a disk array), and is used to determine min_numSpans at step 106, which is the starting point for determining the optimal number of spans (the examiner notes: the claim does not specify how a subset corresponds to a disk array, the examiner is interpreting the array to be a grouping of disks that is larger than the number of disks in a subset)
a number of disks in the first subset and a number of disks in the second subset being both equal to a first number and the disks in the first subset being different from the disks in the second subset. P. 0021-22 and FIG. 2 configuration tool 12 assigns hard disk drives 6a-n to one or more spans, so that an equal number (first number) of disk drives are in each span

Claim 5
Burton (2003/0074527) teaches:
The method according to claim 1, wherein a number of disks contained in the second disk set of the target combination is equal to the first number. P. 0021-22 and FIG. 2 configuration tool 12 assigns hard disk drives 6a-n to one or more spans (disk sets), so that an equal number (first number) of disk drives are in each span

Claim 6
Burton (2003/0074527) teaches:
The method according to claim 1, further comprising: in response to the number of the plurality of disks being smaller than or equal to the predetermined number of disks, determining the plurality of disks as disks in the first disk set. FIG. 3 and P. 0037 step 106 selected_numDisks (number of the plurality of disks) is divided by max_numDisks (predetermined number), if selected_numDisks was less than max_numDisks the value would be less than an integer and min_numSpans would be rounded up to 1 (i.e. the first disk set) and the only value added to span_numList in step 112; P. 0039 and FIG. 3 In step 122, useSpans would be the value 1, and the array configured in 128 would have 1 span containing a selected_numDisks number of disks (i.e. the plurality of disks).

Claim 7
Burton (2003/0074527) teaches:
An electronic device, comprising: a processor; and a memory storing computer program instructions, the processor executing the computer program instructions in the memory to control the electronic device to perform acts, FIG. 1 and P. 0017 computer system 2 includes processor 10 and configuration tool 12 software executed by the processor; P. 0046 code may be stored on a computer readable medium, or a volatile or non-volatile memory device.
the acts comprising: in response to a number of a plurality of disks to be partitioned being greater than a predetermined number of disks in a disk set, determining a plurality of candidate combinations of disk sets from the plurality of disks; and P. 0037-38 and FIG. 3 a user selection of hard disks 6a-n to be configured into a RAID array is received, selected_numDisks (number of plurality of disks) is the number disks in the logical array, max_numDisks (predetermined number) is the maximum number of disks in a single span (disk set). The value of selected_numDisks/max_numDisks is used as a starting point for determining a number of spans (disk sets). All possible numbers of spans (candidate combinations) are considered from steps 116 and 118 to determine a balanced assignment of disks to spans, the numbers are added to numSpansList
selecting a target combination from the plurality of candidate combinations, a first disk set of the target combination comprising at least a first subset corresponding to a first disk array, a second disk set of the target combination comprising at least a second subset corresponding to a second disk array, P. 0020 and FIG. 2 a logical array 50 is comprised of a plurality of spans (combination), each span (disk set) contains a number of hard disk drives 6a-n (subset); FIG. 3 and P. 0039 at step 122, an number of spans useSpans (target combination), that allows the disks per span to an optimal number, is selected from numSpansList. At step 128 the logical array is configured with useSpans number of spans (disk sets) and corresponding disks per span (subset); P. 0037 max_numDisks is the maximum amount of disks allowed in a span (analogous to a disk array), and is used to determine min_numSpans at step 106, which is the starting point for determining the optimal number of spans (the examiner notes: the claim does not specify how a subset corresponds to a disk array, the examiner is interpreting the array to be a grouping of disks that is larger than the number of disks in a subset)
a number of disks in the first subset and a number of disks in the second subset being both equal to a first number and the disks in the first subset being different from the disks in the second subset. P. 0021-22 and FIG. 2 configuration tool 12 assigns hard disk drives 6a-n to one or more spans, so that an equal number (first number) of disk drives are in each span

Claim 11
Burton (2003/0074527) teaches:
The electronic device according to claim 7, wherein a number of disks contained in the second disk set of the target combination is equal to the first number. P. 0021-22 and FIG. 2 configuration tool 12 assigns hard disk drives 6a-n to one or more spans (disk sets), so that an equal number (first number) of disk drives are in each span

Claim 12

The electronic device according to claim 7, wherein the acts further comprise: in response to the number of the plurality of disks being smaller than or equal to the predetermined number of disks, determining the plurality of disks as disks in the first disk set. FIG. 3 and P. 0037 step 106 selected_numDisks (number of the plurality of disks) is divided by max_numDisks (predetermined number), if selected_numDisks was less than max_numDisks the value would be less than an integer and min_numSpans would be rounded up to 1 (i.e. the first disk set) and the only value added to span_numList in step 112; P. 0039 and FIG. 3 In step 122, useSpans would be the value 1, and the array configured in 128 would have 1 span containing a selected_numDisks number of disks (i.e. the plurality of disks).

Claim 13
Burton (2003/0074527) teaches:
A computer program product having a non-transitory computer readable medium which stores a set of instructions to manage disks; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: FIG. 1 and P. 0017 computer system 2 includes processor 10 and configuration tool 12 software executed by the processor; P. 0046 code may be stored on a computer readable medium, or a volatile or non-volatile memory device
in response to a number of a plurality of disks to be partitioned being greater than a predetermined number of disks in a disk set, determining a plurality of candidate combinations of disk sets from the plurality of disks; and P. 0037-38 and FIG. 3 a user selection of hard disks 6a-n to be configured into a RAID array is received, selected_numDisks (number of plurality of disks) is the number disks in the logical array, max_numDisks (predetermined number) is the maximum number of disks in a single span (disk set). The value of selected_numDisks/max_numDisks is used as a starting point for determining a number of spans (disk sets). All possible numbers of spans (candidate combinations) are considered from steps 116 and 118 to determine a balanced assignment of disks to spans, the numbers are added to numSpansList
selecting a target combination from the plurality of candidate combinations, a first disk set of the target combination comprising at least a first subset corresponding to a first disk array, a second disk set of the target combination comprising at least a second subset corresponding to a second disk array, P. 0020 and FIG. 2 a logical array 50 is comprised of a plurality of spans (combination), each span (disk set) contains a number of hard disk drives 6a-n (subset); FIG. 3 and P. 0039 at step 122, an number of spans useSpans (target combination), that allows the disks per span to an optimal number, is selected from numSpansList. At step 128 the logical array is configured with useSpans number of spans (disk sets) and corresponding disks per span (subset); P. 0037 max_numDisks is the maximum amount of disks allowed in a span (analogous to a disk array), and is used to determine min_numSpans at step 106, which is the starting point for determining the optimal number of spans (the examiner notes: the claim does not specify how a subset corresponds to a disk array, the examiner is interpreting the array to be a grouping of disks that is larger than the number of disks in a subset)
a number of disks in the first subset and a number of disks in the second subset being both equal to a first number and the disks in the first subset being different from the disks in the second subset. P. 0021-22 and FIG. 2 configuration tool 12 assigns hard disk drives 6a-n to one or more spans, so that an equal number (first number) of disk drives are in each span

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hotchkiss et al. (U.S. PGPub No. 2008/0140930) teaches mapping sets of physical drives to a virtual drive, there are an equal amount of physical drives in each virtual drive
Hyde et al. (U.S. PGPub No. 2007/0118689) teaches mapping equal numbers of extents to each RAID array, and reconfiguring the array when new extents are added

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE WU/            Examiner, Art Unit 2133